           Case 2:19-cv-01869-RAJ-JRC Document 110 Filed 11/05/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      STEPHANIE TAYLOR, et al.,
                                                              CASE NO. 2:19-cv-01869-RAJ-JRC
11                              Plaintiffs,
                                                              ORDER ON MISCELLANEOUS
12              v.                                            MOTIONS
13      THE STATE OF WASHINGTON
        DEPARTMENT OF JUVENILE YOUTH
14      AND FAMILY SERVICES - FAR AND
        CPS DEPARTMENT, et al.,
15
                                Defendants.
16

17          This matter is before the Court on plaintiff’s motions for the appointment of counsel

18   (Dkt. 91), to certify a class (Dkt. 93), and for “Rule 16 Case Management.” Dkt. 94.

19                                            BACKGROUND

20          Plaintiff initiated this matter pro se in November 2019. Dkt. 1. The undersigned denied

21   plaintiff’s motion for the appointment of counsel, which she filed shortly after initiating the case.

22   See Dkt. 29.

23

24


     ORDER ON MISCELLANEOUS MOTIONS - 1
           Case 2:19-cv-01869-RAJ-JRC Document 110 Filed 11/05/20 Page 2 of 4




 1           Plaintiff brings suit—purportedly on behalf of herself and others—against various state

 2   and local government employees and officials under 42 U.S.C. § 1983 and state law. See Dkt.

 3   28, at 10, 13. Currently pending before the District Court are the undersigned’s report and

 4   recommendations. In one report and recommendation, the undersigned recommends dismissing

 5   plaintiff’s claims against various police officer defendants with prejudice because plaintiff

 6   cannot bring claims on behalf of others and because she has not come forward with any

 7   admissible evidence tending to support her claims. See Dkt. 59, at 2. In the second report and

 8   recommendation, the undersigned recommends dismissing the remainder of plaintiff’s claims,

 9   which are brought against various state defendants. Dkt. 89, at 1. The undersigned further

10   recommends granting leave to amend, although plaintiff would only be allowed to amend her

11   claims for damages against state defendants in their individual capacities. Dkt. 89, at 2.

12                                       MOTION FOR COUNSEL

13           Plaintiff requests the appointment of pro bono counsel to represent her. Dkt. 91.

14           There is no constitutional right to appointed counsel in a civil action, and whether to

15   appoint counsel is within this Court’s discretion. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th

16   Cir. 1981); see United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995).

17   Appointment of counsel for indigent civil litigants under 28 U.S.C. § 1915(e)(1) requires

18   “exceptional circumstances.” See Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing

19   former 28 U.S.C. § 1915(d) (1996)), overruled on other grounds, 154 F.3d 952 (1998). To

20   decide whether exceptional circumstances exist, the Court must evaluate “both ‘the likelihood of

21   success on the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of

22   the complexity of the legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th

23

24


     ORDER ON MISCELLANEOUS MOTIONS - 2
           Case 2:19-cv-01869-RAJ-JRC Document 110 Filed 11/05/20 Page 3 of 4




 1   Cir. 1986) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). “Neither of these

 2   factors is dispositive and both must be viewed together[.]” Id.

 3          Plaintiff has not demonstrated the exceptional circumstances necessary to justify the

 4   appointment of counsel. She has not provided any reason justifying her request. See Dkt. 91.

 5   Her pro se status, alone, is inadequate. Nor are plaintiff’s claims so complex that she cannot

 6   articulate them pro se. In addition, plaintiff has not shown a likelihood of success on the merits

 7   at this early stage. Therefore, her motion for the appointment of counsel (Dkt. 91) is denied.

 8                               MOTION FOR CLASS CERTIFICATION

 9          The Court has recommended dismissal of plaintiff’s complaint (Dkt. 28) with leave to

10   amend. The Court notes that although plaintiff has filed four subsequent amended complaints,

11   she did not properly do so, since she was no longer allowed to amend her complaint as of right

12   when she filed these complaints. See Fed. R. Civ. P. 15(a) (requiring leave of Court to amend a

13   complaint after the first amendment). Thus the operative complaint remains Dkt. 28, until

14   plaintiff has obtained the Court’s leave to amend and has filed an amended complaint following

15   the Court’s instructions.

16          The Court finds that plaintiff’s request to certify a class is, at present, premature, in light

17   of the pending reports and recommendations, and her motion for class certification is denied.

18                          MOTION FOR CASE MANAGEMENT ORDER

19          Plaintiff requests that the Court enter a case management order in light of the complexity

20   of the action and number of named defendants. See Dkt. 94, at 2.

21          Fed. R. Civ. P. 16(a) provides for a pretrial conference at the Court’s discretion. It also

22   provides for a scheduling order to be issued after receiving the parties’ report under Rule 26(f) or

23

24


     ORDER ON MISCELLANEOUS MOTIONS - 3
           Case 2:19-cv-01869-RAJ-JRC Document 110 Filed 11/05/20 Page 4 of 4




 1   after consulting with the parties’ attorneys and any unrepresented parties at a scheduling

 2   conference. Fed. R. Civ. P. 16(b).

 3          The Court has issued its scheduling order. Dkt. 41. And, a pretrial conference in this

 4   matter is premature, in light of the pending reports and recommendations.

 5          Therefore, plaintiff’s motion for a case management order is denied.

 6                                            CONCLUSION

 7          Plaintiff’s motions for the appointment of counsel (Dkt. 91), to certify a class (Dkt. 93),

 8   and for “Rule 16 Case Management” are denied. Dkt. 94.

 9          Dated this 5th day of November, 2020.

10

11

12                                                        A
                                                          J. Richard Creatura
13
                                                          United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MISCELLANEOUS MOTIONS - 4
